DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3-13, and 15-20 are pending in this application.
Cancellation of claims 2 and 14 is acknowledged.
Claims 1, 3-9, 19, and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 June 2021.
Claims 12 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 June 2021.

Claims 10, 11, 13, 15, 17, and 18 are examined.




Examiner’s Remarks
Applicant’s amendments filed 20 January 2022 remove the elected species of endosidin2 as the inhibitor of exocytosis from the claim set, and add the limitation to independent claim 10 wherein the inhibitor of exocytosis is Analog 14.  Accordingly, search and examination is now directed to this species. 


Withdrawn Rejections
The rejection of claims 10, 11, 13-15, 17, and 18 under 35 U.S.C. 112(b) (with respect to the “step of applying”) is withdrawn in view of Applicant’s amendment to independent claim 10.
The rejection of claims 10, 11, 13-15, 17, and 18 under 35 U.S.C. 112(b) (with respect to the active ingredient compound) is withdrawn in view of Applicant’s amendment to independent claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 10, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raikhel in view of Gupta, Young and Wurms is updated as follows, as necessitated by Applicant’s amendment filed 20 January 2022:
Claims 10, 11, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raikhel et al. (“Raikhel”, WO 2017/049016) in view of Gupta et al. (“Gupta”, The Plant Cell, Vol. 27, pp. 3277-3289, 2015, cited by Applicant in IDS filed 12 November 2020), Young et al. (“Young”, US 2012/0021065), and Wurms et al. (“Wurms”, US 2008/0233202).
Regarding claims 10 and 18, Raikhel teaches altering exocytosis and/or endocytic recycling in a plant, fungal, or animal cell (e.g., paragraph [0009]).  Raikhel teaches the small molecule endosidin2 has been discovered to bind to the EXO70 subunit of the exocyst complex, resulting in inhibition of exocytosis (e.g., paragraph [0007]).  Raikhel teaches suitable compounds include endosidin2 or an analog thereof (e.g., paragraph [0012]); the analog of ES2 can be based on N’-benzylidenebenzohydrazide with substitutions and/or other modifications on one or both phenyl ring (e.g., paragraph [0013]).  Active compounds include Analog 14 (e.g., paragraph [0027]; Figure 11A).  Therefore, one skilled in the art would envisage the use of Analog 14 for altering exocytosis, as also taught for endosidin2. 
While Raikhel teaches inhibiting exocytosis in a fungal cell, Raikhel does not specifically teach controlling and preventing the growth of a fungus on a plant.
However, Gupta is in the field of plant infection by fungus, and teaches septin-dependent assembly of the exocyst is essential for plant infection (e.g., title; abstract).  Gupta teaches polarized exocytosis is required for generation of polarity and protrusion of the penetration peg (of the fungus) into plant tissue (e.g., page 3285, 2nd column, 1st full paragraph).  
Additionally Young teaches diphenylhydrazones having similar substituents (i.e., hydroxyl, alkoxy, and halogen; e.g., see paragraphs [0006]-[0009]) have activity as fungicides (e.g., Example 8, Table 3). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the composition of Raikhel for controlling and preventing the growth of fungus; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because assembly of the exocyst is essential for plant infection by a fungus, as taught by Gupta, and thus inhibition of exocytosis would result in controlling and/or preventing the growth of the fungus on a plant.  One would reasonably expect success from such use because other diphenylhydrazones having similar substituents are already known to be useful as fungicides, as taught by Young.  Therefore, one skilled in the art would also expect the compounds of Raikhel to be useful in controlling fungus.
Regarding the presence of one or more diluents, excipients, or carriers (claim 10), Young teaches its fungicidal compositions comprising diphenylhydrazones may be include a phytologically acceptable carrier material (e.g., paragraph [0050]).  Therefore, when using the composition of Raikhel for controlling and preventing the growth of fungus on a plant, the skilled artisan would find it obvious to formulate it with a phytologically acceptable carrier, with a reasonable expectation of success.
Regarding claims 11, 13, 15, and 17, Raikhel teaches examples of fungi include Botrytis, but does not specifically name Botrytis cinerea.  However, Wurms is in the field of fungicidal compositions and teaches Botrytis cinerea is the causal agent of grey mould on fruit such as strawberries (e.g., paragraph [00274]).  Therefore, one skilled in the art would find it obvious to utilize the composition of the prior art to control and prevent growth fungus of Botrytis cinerea on fruit such as strawberries, since Botrytis cinerea is already known to be a causal agent for mould on fruit to be treated with a fungicide, as taught by Wurms, and Raikhel already teaches Botrytis may be treated with its compositions.

 Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.  
Applicant argues Raikhel does not teach, suggest, either expressly, or inherently, “inhibitor of exocytosis Analog 14”.  This argument is not persuasive because Raikhel specifically teaches the small molecule Endosidin2 binds to the EXO70 subunit of the exocyst complex, resulting in inhibition of exocytosis (e.g., paragraph [0007]); that the compound can be endosidin2 (e.g., paragraph [0012]); and an active analog of endosidin2 is Analog 14 (e.g., paragraph [0027], Figure 11A).  Therefore, the skilled artisan would envisage the use of Analog 14 for inhibiting exocytosis.  Additionally, contrary to Applicant’s assertions of “undue experimentations and innovative research”, since Gupta teaches the exocyst is essential for plant infection by a fungus, and Young teaches other diphenylhydrazones having similar substituents are already known to be useful as fungicides, one skilled in the art would also expect the compounds of Raikhel, including Analog 14, to be useful in controlling fungus.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611